Citation Nr: 0838343	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
osteoarthritis and degenerative disc disease. 

2.  Entitlement to service connection for depression as 
secondary to lumbar spine osteoarthritis and degenerative 
disc disease. 

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for bilateral weakness 
in the lower extremities. 

6.  Entitlement to service connection for bilateral arthritis 
of the hands to include numbness and limited use. 

7.  Entitlement to service connection for left ear hearing 
loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 reflected that he served on active 
duty from January 2003 to December 2004.  Additionally, an 
Army National Guard Retirement Points History Statement 
indicated that he served with the Army National Guard from 
October 1978 to December 2004.  There is also evidence of 
record reflecting that he had Reserve service as well.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  

In October 2007, the veteran presented testimony at a hearing 
conducted at the St. Louis RO before a Decision Review 
Officer (DRO).  A transcript of this hearing is in the 
veteran's claims folder.

The issues of entitlement to service connection for bilateral 
arthritis of the hands to include numbness and limited use, 
bilateral weakness in the lower extremities, left ear hearing 
loss, and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Lumbar spine osteoarthritis and degenerative disc disease 
have been shown to be causally or etiologically related to 
service.

3.  A mood disorder has been shown to be proximately caused 
by service-connected lumbar spine osteoarthritis and 
degenerative disc disease. 

4.  Right ear hearing loss has not been shown to meet the 
requirements of 38 C.F.R. § 3.385.  

5.  Headaches have not been shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Lumbar spine osteoarthritis and degenerative disc disease 
were incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A mood disorder was proximately due to or aggravated by a 
service-connected lumbar spine osteoarthritis and 
degenerative disc disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310(a) (2007).
3.  Right ear hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

4.  Headaches were not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Because the claims for service connection for lumbar spine 
osteoarthritis and degenerative disc disease and a mood 
disorder on appeal are being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial with 
regard to these issues.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Regarding the claims for service connection for right ear 
hearing loss and headaches, which are being denied in the 
decision below, the Board finds that the VCAA duty was 
satisfied by a letter sent to the veteran in July 2005.  The 
letter addressed all of the notice elements and was sent 
prior to the initial unfavorable decision by the AOJ.  In a 
March 2006 letter, the veteran was provided with notice that 
addresses the relevant rating criteria and effective date 
provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims for right ear hearing loss and 
headaches.  The veteran underwent VA examinations in August 
2005 which adequately addressed these claims.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
his claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  The term "active duty for training" includes, 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. 
§ 3.6(c)(1).  The term "inactive duty for training" 
includes, "duty (other than full-time duty) prescribed for 
Reserves by the Secretary concerned under section 206 of 
title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned."  
38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The 
term "active duty for training" includes, "in the case of 
members of the Army National Guard or Air National Guard of 
any State, full-time duty under" certain sections of title 
32, United States Code, including section 502.  38 U.S.C.A. 
§ 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive 
duty for training" includes, "[i]n the case of members of 
the Army National Guard or Air National Guard of any 
State . . . duty (other than full-time duty) under" certain 
sections of title 32, United States Code, including section 
502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

As noted in the introduction, the veteran had active duty 
from January 2003 to December 2004 and by means of this 
service he is a "veteran" under the law.  As to his service 
in the Army Reserves and the Army National Guard, he is not a 
"veteran" unless or until it is shown that he "was 
disabled . . . . from a disease or injury incurred or 
aggravated in line of duty" during a period of active duty 
for training (ACDUTRA) or unless or until it is shown that he 
"was disabled . . . . from an injury incurred or aggravated 
in line of duty" during a period of inactive duty for 
training (INACDUTRA).  If he was so disabled, such a period 
of ACDUTRA or INACDUTRA is then considered "active military 
service" and the person is then considered a "veteran" for 
that period of service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").
1.  Lumbar spine osteoarthritis and degenerative disc disease 

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).


In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is entitled to service connection for lumbar 
spine osteoarthritis and degenerative disc disease.  During 
his October 2007 DRO hearing, the veteran testified that he 
initially injured his back while on active duty for training 
in 1980 while moving boxes.  He went on sick call the next 
day where it was discovered that he had a blood disorder for 
which he was sent to the F.A.M.C.  Although the veteran was 
treated for a blood disorder as it was more serious than the 
back pains, he stated that he had continued to have back pain 
since this initial injury.  

The service treatment records reflected that in May 1980, the 
veteran complained of back problems for two days following 
heavier lifting and longer hours.  The back examination was 
within normal limits but there was mild tenderness in the 
upper thoracic area.  During the evaluation, a chest x-ray 
was ordered which revealed an unusual lesion.  The veteran 
was diagnosed with hypogammaglobukinemia with a possible 
media stinal mass and it was specifically indicated that it 
was incurred during line of duty.  He was then sent to the 
F.A.M.C. for treatment.  A clinical record of his admission 
to the F.A.M.C. from May to June 1980 contained a lumbar x-
ray and back examination that were within normal limits.  
Importantly, in June 1980, the veteran received a physical 
profile for low back pain with restricted lifting for 90 
days.  

Thereafter, the service treatment records continued to 
reflect complaints of back pain.  In this regard, it was 
noted on a September 1984 report of medical history that the 
veteran had lumbosacral strain and sequelae since 1981.  
Chronic lumbosacral strain was again noted on a May 1988 
report of medical history and recurrent back pain was checked 
on a September 1993 report of medical history.  A June 1996 
individual sick slip showed that the veteran reported back 
pain in the line of duty.  In May 1999 the veteran continued 
to complain of low back pain that he related to his active 
duty for training back injury.  A May 1999 individual sick 
slip also noted a prior injury that was in the line of duty.  
Additionally, a May 1999 statement of medical examination and 
duty status reflected that the veteran stated he injured his 
back in 1982 during active duty while moving boxes.  It was 
noted that the injury was incurred in the line of duty.  This 
record was created while the veteran was on active duty for 
training.  In December 2000, the veteran again reported that 
he had low back pain on and off since 1982.  The assessment 
was lower back pain, probably secondary to muscle 
spasm/strain.  As such, the medical evidence reflected that 
the veteran had a back injury while on active duty for 
training in May 1980 with continued back pain during his time 
in the National Guard.  

Moreover, while the veteran was on active duty from January 
2003 to December 2004, he continued to have back problems and 
was found to have degenerative disc disease and was 
eventually separated from service due to his back.  A 
February 2003 report of medical history indicated recurrent 
back pain or any back problem and a back problem from prior 
service was noted, but the accompanying examination found his 
spine to be normal.  A June 2004 physical profile noted that 
the veteran had degenerative disc disease.  Significantly, a 
June 2004 medical board report stated that the veteran had 
chronic low back pain or lumbago that began approximately in 
January 1981 and was incurred while enlisted to basic pay and 
did not exist prior to service.  The accompanying report 
contained the veteran's account that his back pain began in 
1981 while on active duty lifting boxes from a truck.  
Laboratory results indicated normal thoracic and lumbar spine 
in August 2003 but a September 2003 MRI showed L4-5 
degenerative disk changes and an otherwise normal thoracic 
spine.  A June 2004 memorandum for the physical evaluation 
concluded that the veteran was unable to perform his duties 
due to his physical limitation secondary to back problems.  A 
November 2004 memorandum reflected an early release from 
active duty in-lieu of disability with retirement effective 
in December 2004.  

In sum, the medical evidence showed that the veteran had a 
back injury while on active duty for training in May 1980 and 
as reflected by the profiles and line of duty reports and 
continued to have back pain and problems performing his 
duties since that time.  Although it is unclear whether the 
veteran was on ACDTURA or INACDUTRA, it appears that this is 
inconsequential as the veteran was disabled from an injury, 
not a disease, incurred in the line of duty.  Further, the 
veteran was found to have degenerative disc disease while on 
a period of active duty from January 2003 to December 2004.  
Moreover, after his separation from active duty in December 
2004, the veteran underwent a VA examination in August 2005 
wherein he was diagnosed with lumbar osteoarthritis and 
degenerative disc disease.  As such, he was diagnosed with 
arthritis within one year of his separation from service.  
Consequently, the evidence of record reflected that the 
veteran is entitled to service connection for lumbar spine 
degenerative disc disease and osteoarthritis.  38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a).  

2.  Depression as secondary to lumbar spine osteoarthritis 
and degenerative disc disease 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a mood disorder 
as secondary to lumbar spine osteoarthritis and degenerative 
disc disease, which was found to be service-connected as 
reflected above.  In this regard, a July 2004 statement from 
M.H. indicated that he treated the veteran for chronic lower 
back pain with associated depression.  Following service, the 
veteran underwent a VA mental disorders examination in 
September 2005.  After reviewing the claims file and the 
veteran, the examiner concluded that the veteran had a mood 
disorder secondary to degenerative disc disease of the back.  
There is no indication in the record that the veteran's 
depression is not related his back problems.  As such, the 
Board concludes that the medical evidence shows that the 
veteran had a mood disorder that is secondary to his service-
connected lumbar degenerative disc disease and 
osteoarthritis.  Therefore, entitlement to service connection 
for a mood disorder is granted.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

3.  Right ear hearing loss

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for right 
ear hearing loss.  Although the veteran's service treatment 
records reflected that he began reporting hearing loss during 
service as reflected on his October 1999 report of medical 
history, there were no audiometric readings that meet the 
requirements of right ear hearing loss for VA purposes during 
service.  38 C.F.R. § 3.385.  Further and more significantly, 
the veteran does not have a current diagnosis of right ear 
hearing loss that meets the requirements of 38 C.F.R. 
§ 3.385.  In this regard on the authorized audiological 
evaluation in August 2005, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
35
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the veteran has the disability for which benefits are 
being claimed.  Consequently, because the veteran does not 
have a current right ear hearing loss disability for VA 
purposes, service connection cannot be granted.  As such, 
service connection for right ear hearing loss must be denied.  
38 C.F.R. § 3.303, 3.385.  

4.  Headaches

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
headaches.  Although the veteran's service treatment records 
contained one report of headaches early in his military 
service, the remainder were absent for complaints, treatment, 
or diagnosis of headaches.  In this regard, a May 1980 record 
reflected that the veteran complained of headaches for a 
week.  During his period of hospitalization from May to June 
1980 at the F.A.M.C. where he was treated for 
hypogammaglobulinemia, a CT scan, done to evaluate his 
complaints of headaches was normal.  The rest of the service 
treatment records were absent for reports of headaches.  

Further, the post-service evidence does not indicate a 
relationship between headaches and military service.  The 
veteran stated that he had tension variety headaches during 
his August 2005 VA examination.  He had no migraine aura, 
nausea, vomiting, or periods of prostration or incapacitation 
from his headaches.   They were noted to be consistent with 
muscle contraction headaches.  Importantly, the examiner did 
not indicate that his headaches began during or were 
otherwise related to service.  

The Board notes that the veteran stated on his May 2005 claim 
that he was treated for headaches from May 1980 to the 
present time while in the Army.  Further, he testified that 
his headaches became worse after he hit his head in January 
1997.  However, as reflected above, the service treatment 
records only contain one report of headaches.  Although the 
veteran is competent to report that he had headaches 
throughout his service, the Board finds it significant that 
there was only one documented report of headaches in light of 
the evidence showing that the veteran repeatedly reported 
that he had back pain throughout his entire 20 year period of 
military service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Moreover, the 
service treatment records indicate that the veteran sought 
treatment for a variety of ailments throughout his lengthy 
period of service.  Significantly, the veteran's current 
headaches are of a muscle contraction which is not consistent 
with any residuals of a head injury.  Although the veteran 
testified that his headaches increased following a bump to 
his head, he is not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, the evidence does not indicate 
that the veteran's current muscle contraction headaches are 
related to his service.  

In conclusion, the veteran has been shown to have muscle 
contraction headaches.  However, the more persuasive evidence 
does not indicate that headaches began during the veteran's 
service.  As such, service connection for headaches must be 
denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for lumbar spine 
osteoarthritis and degenerative disc disease is granted. 

Entitlement to service connection for depression as secondary 
to lumbar spine osteoarthritis and degenerative disc disease 
is granted. 

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for headaches is denied.




REMAND

5.  Bilateral weakness in the lower extremities 

As reflected above, the Board has granted service connection 
for degenerative disc disease and osteoarthritis of the 
lumbar spine.  During his DRO hearing, the veteran testified 
that his legs constantly feel wobbly and that he had loss of 
bowel and pain from his back throughout his buttocks and 
legs.  He stated that this began before he left service.

In this regard, in an April 2004 examination, the straight 
leg test was negative and there were normal deep tendon 
reflexes bilaterally and no gross sensory deficits or 
significant radiculopathy.  On his June 2004 report of 
medical history, the veteran indicated that he had cramps in 
his legs and a nerve injury.  In a November 2004 medical 
record, the veteran complained that his legs were weak and 
that he had a loss of bowel.  

The August 2005 VA examination reflected normal motor and 
sensory examination of the lower extremities but the straight 
leg test was positive for production of non-distributed pain 
in the central lumbar area bilaterally.  No diagnosis 
pertaining to the veteran's claim for service connection for 
bilateral lower extremity weakness was given.  However, 
because service-connection for lumbar degenerative disc 
disease and osteoarthritis was granted in this decision, the 
service treatment records indicate that the veteran 
complained of leg cramping and weakness during service, and 
the straight leg raising test was positive, the Board finds 
that a remand is necessary for an examination to clarify if 
the veteran has any disability related to his lower 
extremities.  

6.  Bilateral arthritis of the hands to include numbness and 
limited use  

The veteran contends that he has bilateral arthritis of the 
hands and decreased functioning and numbness.  The service 
treatment records contain an October 2002 DD Form 689 which 
had an assessment of arthritis versus overuse of the left 
thumb.  It was noted that this was in the line of duty.  The 
February 2003 report of medical history recorded that the 
veteran had complaints of arthritis in his hands that was not 
a current problem.

After his separation from service, the August 2005 VA 
examination contained a diagnosis of osteoarthritis of the 
small joints of the distal interphalangeal rows of both 
hands.  In certain circumstances, presumptive service 
connection is awarded.  For chronic diseases, exclusively 
listed in 38 C.F.R. § 3.309(a), to include arthritis, the 
disease must have become manifest to a degree of 10 percent 
or more within 1 year from date of separation from service.  
38 C.F.R. § 3.307(a)(3).  However, Diagnostic Code 5003 
(osteoarthritis) provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  In this regard, the Board notes 
that although the veteran was given a diagnosis of 
osteoarthritis within one year after his separation from 
service, the August 2005 VA examination did not indicate 
whether x-rays were taken.  Moreover, there are no other x-
ray reports of record to confirm that the veteran has 
osteoarthritis.  

7.  Left ear hearing loss

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The veteran had several audiological examinations during his 
20 year period of service.  On his October 1978 examination 
for the Army Reserves, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
15
10
20

On the authorized audiological evaluation in September 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
10
10
15

On the authorized audiological evaluation in October 1999 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
20
30
30

On the authorized audiological evaluation in February 2003 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
20
25
20

As reflected above, the veteran's left ear audiometric 
readings have varied throughout his time in service.  At the 
time of his February 2003 examination which was administered 
at the beginning of his period of active duty, the veteran 
had some degree of hearing loss in his left ear at the 3000 
hertz range.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

During the August 2005 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
30
45
40

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The veteran reported that his 
hearing loss began about six or seven years earlier and was 
related to noise exposure.  The examiner opined that it was 
at least as likely as not that the hearing loss in the left 
ear was related to military service based on the 
configuration of the loss which could be suggestive of noise 
exposure.  

However, the Board notes that this opinion did not account 
for the veteran's level of left ear hearing acuity when he 
began his period of active duty in January 2003.  Moreover, 
it is unclear whether the veteran was on a period of active 
duty for training or inactive duty for training in October 
1999 when he was also noted to have some degree of left ear 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Board finds this particularly significant as 1999 is 
approximately when the veteran indicated that his hearing 
loss began.  Thus, the Board finds that a remand is necessary 
to ascertain what type of duty the veteran was on in October 
1999.  38 U.S.C.A. § 101(24).  Thereafter, another 
audiological examination should be scheduled to determine 
whether his left ear hearing loss is related to a period of 
active service.   



8.  Tinnitus

The veteran stated during his August 2005 VA audiological 
examination that he has experienced bilateral buzzing 
tinnitus for two years.  The Board notes that hearing loss 
and tinnitus sometimes occur together.  See The Merck Manual, 
Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  As the Board is 
remanding the issue of left ear hearing loss which could 
potentially affect the outcome of the claim for tinnitus, the 
Board notes that these issues are intertwined and a decision 
on the claim for tinnitus should be deferred pending the 
outcome of the left ear hearing loss claim.  See Harris v. 
Derwinski, 1. Vet. App. 180 (1991).  

Additionally, the veteran has not been provided with the new 
laws and regulations pertinent to his claim for service 
connection for bilateral lower extremity weakness to include 
as secondary to service-connected lumbar degenerative disc 
disease and osteoarthritis.  Additionally, the veteran has 
not been provided with the new laws and regulations pertinent 
to his claim for service connection for tinnitus to include 
as secondary to hearing loss.  In September 2006, while this 
appeal was pending, this regulation was amended; therefore, 
on remand, the RO should provide the veteran with both the 
old version of the regulation prior to the amendment and the 
new version.  38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. 
§ 3.310(b) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for 
bilateral weakness in the lower 
extremities, to include as secondary to 
service-connected lumbar spine 
osteoarthritis and degenerative disc 
disease, and for service connection for 
tinnitus, to include as secondary to 
hearing loss.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
conditions he is claiming the disabilities 
are secondary to.  The veteran should also 
be informed of the requirements for 
establishing secondary service connection 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 38 C.F.R. § 3.310(b) (2007).

2.  The AMC/RO should ascertain whether 
the August 2005 VA examiner based his 
conclusions on x-ray findings of bilateral 
hand arthritis and associate these x-ray 
results with the claims file.  

3.  The RO should attempt to verify whether 
a period of active duty or inactive duty 
for training coincided with his October 
1999 examination that contained 
audiological results consistent with left 
ear hearing loss for VA purposes.  
38 C.F.R. § 3.385.

4.  The AMC/RO should schedule the veteran 
for VA examinations in connection with his 
claims for service connection for 
bilateral lower extremity weakness, 
bilateral hand arthritis, left ear hearing 
loss, and tinnitus.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiners should be performed.  The 
examiners are requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service treatment record and post service 
medical records.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiners in conjunction with each 
examination.  The examination reports must 
include responses to the each of the 
following items:

a.  Bilateral weakness in the lower 
extremities:  Based on a review of the 
claims folder and the examination 
findings, including the service treatment 
records and August 2005 VA examination, 
the examiner should render a diagnosis as 
to the etiology of the veteran's 
complaints of bilateral lower extremity 
weakness, loss of bowel, and wobbly legs.  
In particular, any diagnoses of 
neuropathy or sciatica should be noted.  

If any lower extremity disability is 
found, the examiner should opine as to 
the relationship, if any, between the 
veteran's service-connected lumbar spine 
degenerative disc disease and 
osteoarthritis and this lower extremity 
disability.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether 
any current lower extremity disability 
was either (a) proximately caused by or 
(b) proximately aggravated by his 
service-connected lumbar spine 
degenerative disc disease and 
osteoarthritis and this lower extremity 
disability and, if so, to what degree.

b.  Bilateral arthritis of the hands to 
include numbness and limited use:  If and 
only if the AMC/RO is unable to obtain x-
ray documentation of arthritis from the 
August 2005 VA examination, the veteran 
should be scheduled for another 
examination to evaluate his claimed 
disability.  Based on a review of the 
claims folder and the examination 
findings, provide a diagnosis of any 
disability of the hands that is present, 
to include arthritis.  Then state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any hand disability is 
etiologically related to or began during 
his service (January 2003 to December 
2004), as opposed to being due to some 
other factor or factors.  

c.  Left ear hearing loss and tinnitus.  
Based on a review of the claims folder 
and the examination findings, the 
examiner should indicate whether the 
veteran has left ear hearing loss and/or 
tinnitus.  

If left ear hearing loss and/or tinnitus 
is found, the examiner should state a 
medical opinion--based on review of all 
pertinent evidence of record including 
the service treatment records and the 
August 2005 audiological examination--as 
to the likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's left ear hearing loss and/or 
tinnitus is the result of a disease or 
injury incurred in October 1999 or during 
his period of active duty (January 2003 
to December 2004) as opposed to its being 
more likely do to some other factor or 
factors.  The Board is particularly 
interested in determining whether the 
veteran's hearing loss and/or tinnitus is 
the result of noise exposure during 
active duty during those periods.  To the 
extent possible, (likely, unlikely, at 
least as likely as not) the examiner 
should opine whether any current tinnitus 
was either (a) proximately caused by or 
(b) proximately aggravated by left ear 
hearing loss and, if so, to what degree.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Thereafter, the RO should readjudicate 
the claims for service connection for 
bilateral lower extremity neuropathy, 
bilateral hand arthritis, left ear hearing 
loss, and tinnitus.  In addition to 
considering whether current left ear 
hearing loss and tinnitus are the result 
of noise exposure during the period of 
active duty from January 2003 to December 
2004, the RO should also consider whether 
service records verifying dates of duty in 
the Army National Guard in October 1999 
show that the veteran was disabled from 
left ear hearing loss and/or tinnitus 
incurred or aggravated during a period of 
active duty for training or from an injury 
(to include noise exposure) incurred or 
aggravated during a period inactive duty 
for training which resulted in his being 
disabled from left ear and/or tinnitus.  
See, e.g., McManaway v. West, 13 Vet. App. 
60, 67 (1999).  Thereafter, if the issues 
on appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
The SSOC should set forth all applicable 
laws and regulations pertaining to each 
issue, including the new version of the 
regulation for secondary service 
connection.  38 C.F.R. § 3.310(b) (2007).  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


